Title: VI. Christopher Gore to Tobias Lear, 10 December 1790
From: Gore, Christopher
To: Lear, Tobias



My dear Sir
Boston December 10. 1790

A few weeks since, a gentleman by the name of Stokes, arrivd from Great Britain at some port in the Southern States on his way to Nantucket, to which place he went, and remained there some weeks. He then came to Boston, and embarked for Halifax.
From what I have heard I am induc’d to believe this gentleman came from England, by the direction of Lord Hawkesbury and Mr. Grenville, for the express purpose of knowing what priviledges, from the british government, woud induce the inhabitants of Nantucket to remove from that island to Great Britain, and carry on their whale fishery from thence.
It is well known, that many fishermen, who formerly went from Nantucket to Nova Scotia, return’d last autumn to that island— that those who went to France and establish’d themselves at Dunkirk, under the patronage of the french government are dissatisfied with their situation—that Lord Hawkesbury has at all times regretted his inattention to William Rotch, who, at the conclusion of the war, went to London for the purpose of proposing to the british court a removal from Nantucket of its inhabitants to Great Britain, provided, suitable priviledges cou’d be granted them by that Government. Not meeting with the encouragement expected, he went to France and established the Whale fishery at Dunkirk, which has proved advantageous to the merchant and master of the ship, but otherwise to the seamen, that is to say, to the large proprietors in the produce of the adventure but not to the sailors, who are small sharers.
That William Rotch went to France in August last to obtain the promis’d bounty from that Government, and probably to adopt the most prudent means of either retaining the seamen there, or establishing them with the navigation of him self and friends in Britain, or possibly return them to America.
I am inform’d by several british merchants who are well acquainted with the sentiments of Lord Hawkesbury on this subject—that the establishment of the Nantucket Fishermen, in some part of England, is an object very near his heart—that he has ever regretted the inattention of the british court to the proposals of Mr. Rotch, as occasioning the loss of a favorable opportunity, to obstruct the rise of the American Nation, and promote the wealth and importance of Britain—and that he is intent on remedying this neglect by discovering an effectual method to seduce those expert navigators from France and America. Perhaps it may be of some importance, that the views of the brit. ministry, as discover’d in the errand of Mr. Stokes, shoud be known to those who administer the government of the U.S. and it is possible, that it may not be known. This my friend is the only apology I offer for troubling you to read this letter.
I will not detain you longer, but request you woud present the affectionate regards of Mrs. Gore and myself to Mrs. Lear and believe me to be very truly your friend & obed servt,

C: Gore

